DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election without traverse of Species Group I (including Fig. 41A and Fig. 42A, directed to Claims 1-6 and 8-10 in the reply filed on February 18th, 2021 is acknowledged.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (Pub. No.: US 2012/0211640 A1) in view of Lee et al. (Pub No.: 2012/0193779 A1) as evidence.
Regarding claim 1, Suzuki discloses a semiconductor device in Figs. 5A-5B and 11A-11B comprising: a sensor (imaging plate 2 is solid state imaging device) (see Fig. 5B and [0020]); and a holding substrate (intermediate members 7) that holds the sensor, wherein (EI x tI) + (ES x tS) > 30, and 1.5 < CTEI < 4.5 (at least 30x1+30x0.1 > 30), are satisfied, where ES (GPa) represents a Young's modulus of the sensor (imaging plate 2 comprising silicon material with Young’s modulus greater than 30 GPa) (see [0061] of Lee et al. (Pub No.: 2012/0193779 A1 for evidence and see [0059] of Suzuki), tS (mm) represents a thickness of the sensor (thickness of imaging plate 2 between 0.1-2.0 mm) (see [0038]), CTEI (ppm/K) represents a linear expansion coefficient of the holding substrate (intermediate member 7 having the same linear expansion coefficient of imaging plate 2  of silicon having 2-4 ppm/k) (see Figs. 11A-11B, 5B, [0028] and [0052]), EI (GPa) represents a Young's modulus of the holding substrate (Young’s modulus of intermediate member 7 of silicon or glass would be greater than 30 GPa) (see [0052]), and tS (mm) represents a thickness of the holding substrate (thickness of intermediate member 1-2 mm) (see Fig. 5B and [0053]).
Regarding claim 9, the combination of Suzuki and discloses the semiconductor device according to claim 1, wherein the sensor is an image sensor including a pixel 
Regarding claim 10, Suzuki discloses an electronic apparatus (imaging apparatus 1) comprising a semiconductor device in Figs. 5A-5B, 9 and 11A-11B comprising: a sensor (imaging plate 2 is solid state imaging device) (see Fig. 5B and [0019-0020]); and a holding substrate (intermediate members 7) that holds the sensor, wherein (EI x tI) + (ES x tS) > 30, and 1.5 < CTEI < 4.5 (at least 30x1+30x0.1 > 30), are satisfied, where ES (GPa) represents a Young's modulus of the sensor (imaging plate 2 comprising silicon material with Young’s modulus greater than 30 GPa) (see [0061] of Lee et al. (Pub No.: 2012/0193779 A1 for evidence and see [0059] of Suzuki), tS (mm) represents a thickness of the sensor (thickness of imaging plate 2 between 0.1-2.0 mm) (see [0038]), CTEI (ppm/K) represents a linear expansion coefficient of the holding substrate (intermediate member 7 having the same linear expansion coefficient of imaging plate 2  of silicon having 2-4 ppm/k) (see Figs. 11A-11B, 5B, [0028] and [0052]), EI (GPa) represents a Young's modulus of the holding substrate (Young’s modulus of intermediate member 7 of silicon or glass would be greater than 30 GPa) (see [0052]), and tS (mm) represents a thickness of the holding substrate (thickness of intermediate member 1-2 mm) (see Fig. 5B and [0053]).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (Pub. No.: US 2012/0211640 A1) in view of Lee et al. (Pub No.: 2012/0193779 A1) as evidence, as applied to claims 1, and further in view of Zhao et al. (Pub. No.: US 2018/0020131 A1), hereinafter as Zhao.
Regarding claim 2, Suzuki discloses semiconductor device according to claim 1, wherein the holding substrate has a structure (circuit member 9, agent 14 and agent 13) in which a peripheral portion of the sensor (edge of imaging plate 2) is held by a substrate electrode (circuit member 9) (see Fig. 5B and [0050-0051]); conductive wiring members  but fails to disclose the sensor is held by the substrate electrode from a light receiving surface side, and a total volume of conductive wiring members formed on the holding substrate is not larger than 1/10 of a volume of the holding substrate.
Zhao discloses a semiconductor device in Fig. 9 comprising a holding substrate (substrate 912) and a peripheral portion of a sensor (edge of sensor 906) is held by a substrate electrode (bond pads 920) from a light receiving surface side (surface of 
The sensor (imaging plate 2) of Suzuki is being modified into a flip chip for being held by the substrate electrode (circuit member 9) from the light receiving surface side and modifying the intermediate member 7 having wiring members as same as the sensor 906 and substrate 912 of Zhao. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify semiconductor device of Suzuki to have the the sensor is held by the substrate electrode from a light receiving surface side and wiring members as same as the sensor of Zhao because having flip chip structure would reduce the wire bonding steps and increase the mechanical bonding strength of the package by flip chip bonding. 
The combination of Suzuki and Zhao fails to disclose a total volume of conductive wiring members formed on the holding substrate is not larger than 1/10 of a volume of the holding substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a total volume of conductive wiring members formed on the holding substrate is not larger than 1/10 of a volume of the holding substrate because the . Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233    
Regarding claim 3, the combination of Suzuki and Zhao discloses the semiconductor device according to claim 2, further comprising a backing member C x tC) <40 is satisfied, where EC (GPa) represents a Young's modulus of the backing member (Young’s modulus of retaining plate 10 being material of ceramics, plastic or aluminum are known to be small value), and tC (mm) represents a thickness of the backing member (thickness of retaining plate 10 could be 0.5 mm) (see Suzuki, [0036-0037]).
Regarding claim 4, the combination of Suzuki and Zhao discloses semiconductor device according to claim 3, the sensor is a curved sensor (imaging plate 2 can be curved) (see Suzuki, Fig. 7B and [0064]), but fails to disclose, the semiconductor device further comprising a lens group including a plurality of lenses, wherein the sensor has a curvature radius not smaller than 100 mm, and is concavely curved on a side of the lens group.
Zhao discloses a semiconductor device in Figs. 4 and 9 comprising a lens group including a plurality of lenses (optical elements in optical unit 910 same as optical elements 404, 406 and 408) (see [0045] and [0063]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lens group (optical unit 910) of Zhao into the semiconductor device of Suzuki for the sensor concavely curved on a side of the lens group because having the modified structure would provide an efficient way for improving the image focusing and produce higher pixel quality for the sensor.    
The combination of Suzuki and Zhao fails to disclose wherein the sensor has a curvature radius not smaller than 100 mm. 

Regarding claim 5, the combination of Suzuki and Zhao discloses semiconductor device according to claim 4, fails to disclose wherein (ES x tS) <10 is satisfied. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein (ES x tS) <10 is satisfied since the thickness of the sensor of Suzuki (imaging plate 2) can be manufactured thinner for meeting process requirement to satisfy the above condition. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233   
Regarding claim 6, the combination of Suzuki and Zhao discloses semiconductor device according to claim 3, but fails to disclose, the semiconductor device further comprising a lens group including a plurality of lenses, wherein an f-number of the lens group is not greater than 2.8.
Zhao discloses a semiconductor device in Figs. 4 and 9 comprising a lens group including a plurality of lenses (optical elements in optical unit 910 same as optical elements 404, 406 and 408) (see [0045] and [0063]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lens group (optical unit 910) of Zhao 
The combination of Suzuki and Zhao fails to disclose wherein an f-number of the lens group is not greater than 2.8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have an f-number of the lens group is not greater than 2.8. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233    
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (Pub. No.: US 2012/0211640 A1) in view of Lee et al. (Pub No.: 2012/0193779 A1) as evidence and further in view of Zhao et al. (Pub. No.: US 2018/0020131 A1), hereinafter as Zhao, as applied to claim 4 and further in view of Kim et al (Pub. No.: US 2010/0039553 A1), hereinafter as Kim.
Regarding claim 8, the combination of Suzuki and Zhao discloses semiconductor device according to claim 4, wherein a mechanism for driving the lens group is mounted on the holding substrate. 
Kim discloses a semiconductor device in Fig. 1 comprising a mechanism (movable lens barrels 170 move by motor) for driving a lens group (lens L) is mounted on a holding substrate (the lower portion of the housing 120) (see [0037-0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the a mechanism (movable lens 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.